Title: To George Washington from Major General William Phillips, 30 December 1778
From: Phillips, William
To: Washington, George


  
    Sir.
    Fish Kill [N.Y.] December 30th 1778
  
The difficulties attending my journey, from Stormy Weather and bad roads, have rendered it impossible for me to travel quick, but I have met with some distress with my baggage and that of my family from want of regularity and authority over the Waggoners for carrying the Baggage—Colonel Hay has very obligingly promised me all assistance to Sussex Court House, and from thence, I understand, it will depend on Your Excellencys orders for the further means of my going on, and I am to request You will have the goodness, Sir, to give me your signed orders as may procure me the aid of the different Provinces as I am to pass through them—Your respectable and authoritative name will assuredly serve every purpose I can desire—I had proposed to pursue my route by Sussex Court House to Easton and Bethlem, but I am at your direction, Sir, and shall proceed as you may send a route for me.
I forward this letter by my Aid de Camp Mr Noble who will return to Sussex Court House with Your Excellencys further directions for me.
I have had the honor of addressing several letters to you, Sir, lately, one in particular by Lieutenant Campbell; I shall be much obliged to you for an Answer, and if the having an interview with Your Excellency might promote any good to the Troops of Convention, I shall with much pleasure wait on you, otherwise I will not request to occasion the trouble which my visit must give you, nor interrupt the business you must, in course, have at the close of a Campaign.
I enclose Major General McDougals letter by which I am permitted to send my Aid de Camp to your Excellency’s Head Quarters. I am Sir with much personal respect your Excellencys most obedient humble Servant

  W. Phillips

 